                            Case 1:18-cv-02784 Document 1-1 Filed 11/29/18 Page 1 of 2
                                                                        &,9,/&29(56+((7
-65HY'&
 ,D3/$,17,))6                                                                        '()(1'$176
                                                                                          
 American
           Civil Liberties Union             and American Civil                           Central
                                                                                                  Intelligence Agency
 Liberties
          Union Foundation


                                                                88888
 E&2817<2)5(6,'(1&(2)),567/,67('3/$,17,))BBBBBBBBBBBBBBBBBBBBB                                                                     11001
                                                                                               &2817<2)5(6,'(1&(2)),567/,67(''()(1'$17BBBBBBBBBBBBBBBBBBBBB
                   (;&(37,1863/$,17,))&$6(6                                                            ,1863/$,17,))&$6(621/<
                                                                                                  127(,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)7+(75$&72)/$1',192/9('

 F$77251(<6),501$0($''5(66$1'7(/(3+21(180%(5                                 $77251(<6,).12:1

 American Civil Liberties Union Foundation                                                Dror Ladin, Hina Shamsi
 125 Broad Street, 18th Floor
 New York, NY 10004
 212-549-2500

 ,, %$6,62)-85,6',&7,21                                                    ,,, &,7,=(16+,32)35,1&,3$/3$57,(63/$&($1[,121(%2;)25
     3/$&($1[,121(%2;21/<                                             3/$,17,))$1'21(%2;)25'()(1'$17)25',9(56,7<&$6(621/<

 R     86*RYHUQPHQW    R      )HGHUDO4XHVWLRQ
                                                                                                     37)   ')7                              37)                                ')7

       3ODLQWLII          86*RYHUQPHQW1RWD3DUW\          &LWL]HQRIWKLV6WDWH       R R                ,QFRUSRUDWHGRU3ULQFLSDO3ODFH       R R
                                                                                                                                RI%XVLQHVVLQ7KLV6WDWH
 R     86*RYHUQPHQW    R          'LYHUVLW\                           &LWL]HQRI$QRWKHU6WDWH    R R                ,QFRUSRUDWHGDQG3ULQFLSDO3ODFH      R R
       'HIHQGDQW              ,QGLFDWH&LWL]HQVKLSRI
                                                                                                                                RI%XVLQHVVLQ$QRWKHU6WDWH
                                        3DUWLHVLQLWHP,,,              &LWL]HQRU6XEMHFWRID
                                                                              )RUHLJQ&RXQWU\
                                                                                                           R R                )RUHLJQ1DWLRQ                        R R
                                                                                                                     
                                                                                                                                                                                 

                                                    ,9 &$6($66,*10(17$1'1$785(2)68,7
             3ODFHDQ;LQRQHFDWHJRU\$1WKDWEHVWUHSUHVHQWV\RXU&DXVHRI$FWLRQDQGRQHLQDFRUUHVSRQGLQJ1DWXUHRI6XLW
 R     $$QWLWUXVW       R         %3HUVRQDO,QMXU\                        R     &$GPLQLVWUDWLYH$JHQF\                         R     '7HPSRUDU\5HVWUDLQLQJ
                                         0DOSUDFWLFH                                      5HYLHZ                                                 2UGHU3UHOLPLQDU\
        $QWLWUXVW                                                                                                                                ,QMXQFWLRQ
                                      $LUSODQH                                      0HGLFDUH$FW
                                      $LUSODQH3URGXFW/LDELOLW\                                                                       $Q\QDWXUHRIVXLWIURPDQ\FDWHJRU\
                                      $VVDXOW/LEHO	6ODQGHU                 6RFLDO6HFXULW\
                                                                                                                                            PD\EHVHOHFWHGIRUWKLVFDWHJRU\RI
                                                                                         +,$II
                                      )HGHUDO(PSOR\HUV/LDELOLW\                                                                      FDVHDVVLJQPHQW
                                                                                         %ODFN/XQJ
                                      0DULQH
                                                                                         ',:&',::J                            ,I$QWLWUXVWWKHQ$JRYHUQV
                                      0DULQH3URGXFW/LDELOLW\
                                                                                         66,'7LWOH;9,
                                      0RWRU9HKLFOH
                                                                                         56,J
                                      0RWRU9HKLFOH3URGXFW/LDELOLW\
                                                                                    2WKHU6WDWXWHV
                                      2WKHU3HUVRQDO,QMXU\
                                                                                         $JULFXOWXUDO$FWV
                                      0HGLFDO0DOSUDFWLFH
                                                                                         (QYLURQPHQWDO0DWWHUV
                                      3URGXFW/LDELOLW\
                                                                                         2WKHU6WDWXWRU\$FWLRQV,I
                                      +HDOWK&DUH3KDUPDFHXWLFDO
                                                                                            $GPLQLVWUDWLYH$JHQF\LV
                                      3HUVRQDO,QMXU\3URGXFW/LDELOLW\
                                                                                            ,QYROYHG
                                      $VEHVWRV3URGXFW/LDELOLW\


 R     (*HQHUDO&LYLO2WKHU                                      25              R      )3UR6H*HQHUDO&LYLO
 5HDO3URSHUW\                               %DQNUXSWF\                                       )HGHUDO7D[6XLWV                                1DWXUDOL]DWLRQ
      /DQG&RQGHPQDWLRQ                      $SSHDO86&                            7D[HV86SODLQWLIIRU                   $SSOLFDWLRQ
      )RUHFORVXUH                            :LWKGUDZDO86&                        GHIHQGDQW                            2WKHU,PPLJUDWLRQ
      5HQW/HDVH	(MHFWPHQW                                                                  ,567KLUG3DUW\86&                   $FWLRQV
      7RUWVWR/DQG                      3ULVRQHU3HWLWLRQV                                                                     5DFNHWHHU,QIOXHQFHG
      7RUW3URGXFW/LDELOLW\                  'HDWK3HQDOW\
                                                                                                                                                  	&RUUXSW2UJDQL]DWLRQ
                                                   0DQGDPXV	2WKHU                        )RUIHLWXUH3HQDOW\
      $OO2WKHU5HDO3URSHUW\                                                                                                                &RQVXPHU&UHGLW
                                                   &LYLO5LJKWV                                 'UXJ5HODWHG6HL]XUHRI
                                                                                                     3URSHUW\86&                  &DEOH6DWHOOLWH79
 3HUVRQDO3URSHUW\                                3ULVRQ&RQGLWLRQV
                                                                                                     2WKHU                                   6HFXULWLHV&RPPRGLWLHV
      2WKHU)UDXG                             &LYLO'HWDLQHH±&RQGLWLRQV
                                                                                                                                                  ([FKDQJH
      7UXWKLQ/HQGLQJ                          RI&RQILQHPHQW
                                                                                                2WKHU6WDWXWHV                                   $UELWUDWLRQ
      2WKHU3HUVRQDO3URSHUW\
                                                                                                    )DOVH&ODLPV$FW                         $GPLQLVWUDWLYH3URFHGXUH
      'DPDJH                          3URSHUW\5LJKWV
                                                  &RS\ULJKWV                                   4XL7DP86&                              $FW5HYLHZRU$SSHDORI
      3URSHUW\'DPDJH
                                                  3DWHQW                                              D                              $JHQF\'HFLVLRQ
          3URGXFW/LDELOLW\
                                                  3DWHQW±$EEUHYLDWHG1HZ                     6WDWH5HDSSRUWLRQPHQW                   &RQVWLWXWLRQDOLW\RI6WDWH
                                                  'UXJ$SSOLFDWLRQ                          %DQNV	%DQNLQJ                              6WDWXWHV
                                                  7UDGHPDUN                                    &RPPHUFH,&&                            2WKHU6WDWXWRU\$FWLRQV
                                                                                                    5DWHVHWF                                LIQRWDGPLQLVWUDWLYHDJHQF\
                                                                                                    'HSRUWDWLRQ                                 UHYLHZRU3ULYDF\$FW
                      Case 1:18-cv-02784 Document 1-1 Filed 11/29/18 Page 2 of 2
 o G.    Hab
           easC
              orpu
                 s/                 o H.   Em
                                            plo
                                              ym en
                                                  t                    o I. FOIA/PrivacyAct               o J. StudentLoan
         2
         255                            D
                                        isc
                                          rim
                                            ina
                                              tion
     530H abea
             sCorpus– G
                      en e
                         ral            442Civ
                                             ilRigh
                                                  ts–Emp  loyment          895FreedomofInfo
                                                                                          rmationAc
                                                                                                  t          152Recove
                                                                                                                     ryo fDe
                                                                                                                           faul
                                                                                                                              ted
     510 Mot
           ion/Va
                cat
                  eSentence                (c
                                            rite
                                               ria
                                                 :race,gend e
                                                            r/s
                                                              ex,          890 O
                                                                               therSt
                                                                                    atuto
                                                                                        ryA c
                                                                                            tions               StudentLoan
     463H abea
             sCorpus–Alien                 nat
                                             ionalor
                                                   igin,                      (i
                                                                               fP r
                                                                                  ivacyAct
                                                                                         )                      (
                                                                                                                ex c
                                                                                                                   ludingve
                                                                                                                          teran
                                                                                                                              s)
        Deta
           inee                            d
                                           iscr
                                              iminat
                                                   ion,disabi
                                                            li
                                                             ty,age
                                                                  ,
                                           re
                                            lig
                                              ion,re
                                                   talia
                                                       tion)

                                    *
                                    (Ifp
                                       ros
                                         e,s
                                           ele
                                             ctth
                                                isd
                                                  eck
                                                    )*                 *
                                                                       (Ifp
                                                                          ros
                                                                            e,s
                                                                              ele
                                                                                ctth
                                                                                   isd
                                                                                     eck
                                                                                       )*

 o K.    Labo
            r/ER
               ISA                  o L. OtherCivilRights              o M.      C
                                                                                 ont
                                                                                   rac
                                                                                     t                    o N. Three-Judge
         (non
            -emp
               loym
                  ent
                    )                       (n
                                             on-
                                               emp
                                                 loym
                                                    ent
                                                      )                                                      C
                                                                                                             our
                                                                                                               t
                                                                           110Insu r anc e
     710FairLaborStanda rdsA c
                             t          441V ot
                                              ing(ifnotVot
                                                         ingRight
                                                                s          120 Ma rine                       441C
                                                                                                                ivi
                                                                                                                  lRigh
                                                                                                                      ts–Vo t
                                                                                                                            ing
     720Labor/Mgmt.R e
                     lations               Act)                            130 Mil
                                                                                 l erA  ct                      (
                                                                                                                ifVot
                                                                                                                    ingRigh
                                                                                                                          tsA c
                                                                                                                              t)
     740LaborRailwayA ct                443 Hous
                                               ing/Accommodat
                                                            ions           140Ne go t
                                                                                    i ableInstrument
     751Familyand Medical               440 Othe
                                               rC ivi
                                                    lRight
                                                         s                 150Re cov er yofO verpayment
        LeaveAct                        445Am ericansw/D
                                                       isabi
                                                           li
                                                            tie
                                                              s–               &En   forcem entof
     790OtherLaborL i
                    tigation               Emp loyment                        Jud gm  ent
     791Emp l
            .Ret
               .Inc.S ecurit
                           yA ct        446Am ericansw/D
                                                       isabi
                                                           li
                                                            tie
                                                              s–           153Re cov er yofO verpayment
                                           Other                              ofV   e
                                                                                    t eran’sB ene
                                                                                                fi
                                                                                                 ts
                                        448Edu cat
                                                 ion                       160Sto ckh older’sSuit
                                                                                                s
                                                                           190 O
                                                                               th e rC  ont
                                                                                          r ac
                                                                                             ts
                                                                           195C on tractP roductLiab
                                                                                                   il
                                                                                                    ity
                                                                           196Fr an chise


 V
 . OR
    IGIN
 o1Original o2Removed o3Remanded o4Reinstated o5Transferred o6 Multi-district o7Appealto                            o8 Multi-district
    P
    roc
      eed
        ing         fromSt
                         ate       f
                                   romApp
                                        ella
                                           te     o
                                                  rReop
                                                      ened        f
                                                                  roman oth
                                                                          er       L
                                                                                   it
                                                                                    iga
                                                                                      tion            D
                                                                                                      istr
                                                                                                         ictJudge     L
                                                                                                                      it
                                                                                                                       igat
                                                                                                                          ion–
                    Cour
                       t           C
                                   our
                                     t                            d
                                                                  ist
                                                                    ric
                                                                      t(spe
                                                                          cif
                                                                            y)                        from Mag.       D
                                                                                                                      ire
                                                                                                                        ctFil
                                                                                                                            e
                                                                                                      Judge

 V
 I.CAUSE OFACT
             ION(C
                 ITETHEU
                       .S.C
                          IVILSTATUTEUNDER WH
                                            ICHYOUAREF
                                                     ILINGAND WR
                                                               ITEABR
                                                                    IEFSTATEMENTOFCAUSE
                                                                                      .)
  5U
   .S.C
      .§552
          ,Freedomo
                  fIn
                    forma
                        tionAc
                             t

 V
 II.REQUESTEDIN                    CHECKIFTH
                                           ISISACLASS       DEMAND$                              Ch
                                                                                                  eckYESon
                                                                                                         lyi
                                                                                                           fdem
                                                                                                              and
                                                                                                                edincom
                                                                                                                      pla
                                                                                                                        int
    COMPLAINT                      ACTIONUNDERF.R
                                                .C.P
                                                   .23
                                                                JURYDEMAND
                                                                         :                       YES           NO    ✘
 V
 III
   .RELATEDCASE
     IFANY
              (S)                  (S
                                    eei
                                      nst
                                        ruc
                                          tio
                                            n)
                                                            YES               NO    8            I
                                                                                                 fye
                                                                                                   s,p
                                                                                                     lea
                                                                                                       secom
                                                                                                           ple
                                                                                                             ter
                                                                                                               ela
                                                                                                                 tedc
                                                                                                                    asefo
                                                                                                                        rm


 DATE      1
    :________1
             _/
              _2
               _9
                _/
                 _2
                  __0
                    _1
                     __8
                       ___
                         ____         S
                                      IGNATURE OFATTORNEY OFRECORD_________
                                                                          ___
                                                                            ___
                                                                              ___
                                                                                ___/s
                                                                                    /
                                                                                   ___ D
                                                                                      __r
                                                                                        _o
                                                                                         _r
                                                                                          __L
                                                                                            _a
                                                                                             __d
                                                                                               i
                                                                                               __n
                                                                                                 ____
                                                                                                    ___
                                                                                                      ___
                                                                                                        ___
                                                                                                          ______
                                                                                                               ___


                                   INSTRUCT
                                          IONSFORCOMPLETINGC IVILCOVERSHEETJS-
                                                                             44
                                              Autho
                                                  rit
                                                    yfo
                                                      rCiv
                                                         ilCove
                                                              rShe
                                                                 et

    TheJS-
         44c iv
              ilcove
                   rsheetandthein
                                format
                                     i oncon
                                           tain
                                              edhere
                                                   innei
                                                       the
                                                         rrepla
                                                              cesnorsuppl
                                                                        em ent
                                                                             sthef
                                                                                 il
                                                                                  ingsandservi
                                                                                             cesofple
                                                                                                    adingsorothe
                                                                                                               rp ap
                                                                                                                   e r
                                                                                                                     sa srequ
                                                                                                                            ired
bylaw,ex
       cep
         ta sprov
                idedbylocalru
                            lesofcour
                                    t.T hi
                                         sform,appr
                                                  ovedbytheJud
                                                             icia
                                                                lConferen
                                                                        ceo ftheUn
                                                                                 itedSt
                                                                                      atesinSeptemb
                                                                                                  er1974,isrequ
                                                                                                              iredfortheus eo
                                                                                                                            fthe
Cl
 erkofCour
         tforthepurpos
                     eofinit
                           ia
                            tingtheciv
                                     ildocke
                                           tsheet
                                                . Cons
                                                     equen
                                                         tly
                                                           ,acivi
                                                                lcovershee
                                                                         tissubmit
                                                                                 tedtotheCler
                                                                                            ko fCour
                                                                                                   tforeachcivi
                                                                                                              lcom p
                                                                                                                   l a
                                                                                                                     intfi
                                                                                                                         led.
Li
 stedbe
      lowaretip
              sforcom p
                      let
                        ingtheciv
                                ilcovershee
                                          t.T he
                                               set
                                                 ipscoin
                                                       cid
                                                         ew i
                                                            ththeRom anN umera
                                                                             lsonthecove
                                                                                       rsheet
                                                                                            .

        I
        .       COUNTYOFRESIDENCEOFF IRSTLISTEDPLA
                                                 INT IFF
                                                       /DEFENDANT(b
                                                                  )Countyofre
                                                                            sid
                                                                              ence:Us
                                                                                    e11001t oin
                                                                                              dica
                                                                                                 tepla
                                                                                                     int
                                                                                                       if
                                                                                                        fifre
                                                                                                            siden
                                                                                                                t
                o
                fW a
                   shi
                     ngton
                         ,DC
                           ,88888i
                                 fpl
                                   ain
                                     ti
                                      ffi
                                        sres
                                           iden
                                              tofUn
                                                  itedSt
                                                       ate
                                                         sbu
                                                           tno
                                                             tW a
                                                                shing
                                                                    ton
                                                                      ,DC,and99999ifp
                                                                                    lain
                                                                                       ti
                                                                                        ffi
                                                                                          soutsid
                                                                                                et h
                                                                                                   eUn i
                                                                                                       tedSt
                                                                                                           ates
                                                                                                              .

        I
        II.     CIT
                  IZENSHIPOFPR
                             INC
                               IPALPART
                                      IES
                                        :Th
                                          iss
                                            ect
                                              ioni
                                                 scom
                                                    ple
                                                      tedon
                                                          lyi
                                                            fdiv
                                                               ers
                                                                 ityo
                                                                    fci
                                                                      tiz
                                                                        ensh
                                                                           ipw
                                                                             ass
                                                                               ele
                                                                                 cteda
                                                                                     sth
                                                                                       eBa
                                                                                         siso
                                                                                            fJu
                                                                                              risd
                                                                                                 ict
                                                                                                   ion
                unde
                   rSe
                     cti
                       onII
                          .

        IV
         .      CASEASS IGNMENTANDNATUREOFSU     IT:T h
                                                      eas
                                                        signmen
                                                              tofajudg
                                                                     etoyourca
                                                                             sew
                                                                               illd
                                                                                  ependonth
                                                                                          eca
                                                                                            tego
                                                                                               ryyouse
                                                                                                     lec
                                                                                                       tthatbe
                                                                                                             st
                repr
                   esen
                      tsthep
                           rimar
                               ycau
                                  seofac
                                       tionfoundinyourcom
                                                        plain
                                                            t.You m
                                                                  ayse
                                                                     lec
                                                                       tonlyon
                                                                             eca
                                                                               tego
                                                                                  ry.Youmus
                                                                                          talsos
                                                                                               ele
                                                                                                 cton
                                                                                                    ecorre
                                                                                                         spond
                                                                                                             ing
                natu
                   reofsu
                        itfoun
                             dunde
                                 rtheca
                                      tegoryoft
                                              h eca
                                                  se.

        V
        I.      CAUSEOFACT
                         ION
                           :Ci
                             tet
                               heU
                                 .S.C
                                    ivi
                                      lSt
                                        atu
                                          teund
                                              erwh
                                                 ichy
                                                    oua
                                                      ref
                                                        il
                                                         ingandw
                                                               ri
                                                                teab
                                                                   rie
                                                                     fst
                                                                       atem
                                                                          ento
                                                                             fth
                                                                               epr
                                                                                 ima
                                                                                   ryc
                                                                                     aus
                                                                                       e.

        V
        III
          .     RELATEDCASE(S
                            ),IFANY
                                  :Ify
                                     oui
                                       ndi
                                         cat
                                           edth
                                              atth
                                                 erei
                                                    sar
                                                      ela
                                                        tedc
                                                           ase
                                                             ,you m
                                                                  ustcom
                                                                       ple
                                                                         tear
                                                                            ela
                                                                              tedc
                                                                                 asefo
                                                                                     rm,wh
                                                                                         ichm
                                                                                            ayb
                                                                                              eob
                                                                                                tain
                                                                                                   edf
                                                                                                     rom
                theC
                   ler
                     k’sO
                        ff
                         ice
                           .

        B
        ecau
           seo
             fth
               ene
                 edfo
                    rac
                      cur
                        atea
                           ndc
                             omp
                               let
                                 ein
                                   form
                                      at
                                       ion
                                         ,youshou
                                                lden
                                                   sur
                                                     eth
                                                       eac
                                                         cur
                                                           acyo
                                                              fth
                                                                ein
                                                                  form
                                                                     at
                                                                      ionp
                                                                         rov
                                                                           idedp
                                                                               rio
                                                                                 rtos
                                                                                    ign
                                                                                      ingth
                                                                                          efo
                                                                                            rm.
